DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 8-11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramkumar US 20140158939 (newly cited) (Prior publication of US 9174844 provided by Applicant). 
Regarding claims 1 and 16, the reference of Ramkumar et al. teaches a method for hydrogen production and power generation with carbon dioxide capture (Abstract). The reference uses calcium looping sorbent to remove CO2 and Sulfur (Para [0017]). Hydrogen is produced in a fluidized bed in the presence of the CaO sorbent (Para 0017]. The reference also teaches the use of both sorbent and reforming catalyst as a mixture in the fluidized bed for increased methane conversion (Para [0125]). The reference shows separation of solids from the gasified gas in a cyclone (considered as gas/solid separator) and the Hydrogen product is sent to a fuel cell from the cyclone (See Fig. 2). The H2 reactor comprises a fluidized bed (Para [0087]; considered here as the bubbling fluidized bed). The reference regenerates the CaO sorbent in a rotary 
Regarding claim 2, the reference of Ramkumar teaches that the H2 reactor comprises a fluidized bed (Para [0087]; considered here as the bubbling fluidized bed). The reference further teaches that both the sorbent and reforming catalysts are present in the hydrogen reactor (Para [0120]). 
Regarding claim 3, the reference of Ramkumar teaches that the H2 reactor comprises a fluidized bed (Para [0087]; considered here as the bubbling fluidized bed). The reference further teaches that both the sorbent and reforming catalysts are present in the hydrogen reactor (Para [0120]). Furthermore, since there is no teaching regarding the catalyst leaving with the sorbent, this means that the catalyst is sized to remain in the bed and the sorbent is small enough to leave with the exiting H2 product and regenerated in the calciner after being separated in the cyclone. 
Regarding claims 8, 13 and 14, Ramkumar shows an embodiment (Fig. 45) where produced hydrogen is sent to a gas turbine (considered as a power generator here). This turbine is considered as a hydrogen turbine since hydrogen is processed here. The flue gas from this turbine is routed to a steam turbine to generate additional electricity. The flue gas is passed through a HRSG in fig. 45 before the steam turbine. This HRSG unit is the heat recover steam generator (HRSG unit defined as heat recovery steam generator See description for Fig. 40; Col. 21, line 63). This steam generator recovers heat from the flue of the power generator (gas turbine) and generates steam. 

Regarding claims 10, 11 and 17, the Ramkumar reference teaches that the calciner operates at atmospheric pressure to desorb CO2 from the spent sorbent (Para [0089]). The reference teaches that the CO2 produced in the calciner is “pure CO2” (Para [0166]). The function of the device is not limiting to the physical structure of the device (MPEP §2114 II).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. US 20140158939 (newly cited) in view of Wright et al. US 20120011856.
Regarding claim 12, Ramkumar et al. does not teach storing hydrogen in a storage vessel. 
Wright et al. discloses a system for power generation (para [0023], [0041]), the system comprising: 

a gas/solids separator connected to the compact hydrogen generator to separate the H2 product and the used sorbent (para [0051], [0076], [0083]); and
at least one power generator to receive and utilize at least a portion of the H2 product from the gas/solids separator to produce power (para [0029], [0049], [0071]);
Wright further discloses the system additionally comprising: a H2 purifier to purify at least a portion of the H2 product from the gas/solids separator to form purified H2 product (para [0074], [0078], [0081]); a storage vessel to temporarily store at least a portion of the purified H2 product (para [0075], [0093]); and a first process line to selectively pass a portion of the temporarily stored H2 product from the storage vessel to the at least one power generator (para [0075], [0126]).
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use the purification and storage system of Wright to purify and store hydrogen produced in Ramkumar. One would be motivated to do so to in an effort to control the power generator based on demand of hydrogen (See Wright Para [0075] and [0126]). 

Claims 1-11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavarian et al. US 20080145309, in view of Ramkumar et al. US 9174844 (newly cited). 
Regarding claims 1, 7 and 16, Bavarian discloses a method of generating hydrogen (para [0010]), comprising a gas/solids separator connected to the compact hydrogen generator to separate the H2 product and the used sorbent (Fig. 3A; para [0038], [0045], [0053], reactor vessel, 351 ... cyclone, 352); 
a calciner connected to the gas/solids separator to heat the used sorbent to desorb carbon dioxide from the used sorbent to produce regenerated sorbent (Fig. 3A; para [0045]. [0050], [0052], rotary calciner, 353); here the calciner provides indirect heat so it is considered as an indirect calciner (Para [0045]) and
a recycle line to introduce at least a portion of the regenerated sorbent from the calciner to the compact hydrogen generator (Fig. 3A; para. [0045], [0050], [0052], inlet, 355, to reactor vessel, 351). 
Bavarian further discloses that the compact hydrogen generator containing the sorbent material comprises a bubbling fluidized bed of the sorbent material and a reforming catalyst for catalytic conversion of methane to the H2 product (para [0039], [0044], [0052]).
 The difference between the invention of Bavarian and that of claim 1 is that claim 1 requires a power generator connected to the separator. The reference of Bavarian recognizes that hydrogen can be used in a fuel cell for power generation (See Para [0004]). However, the reference does not teaches that the gas/solids separator is connected to a fuel cell or power generator. 

At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the hydrogen, produced in the presence of sorbent and catalyst in Bavarian, for power generation in a fuel cell as shown by Ramkumar. One would be motivated to do so in an effort to generate power from hydrogen fuel. 
Regarding Claim 2, Bavarian further discloses that the compact hydrogen generator comprises a fluidized bed with a sorbent enhanced reformer (para [0043], [0051], [0052]).
Regarding Claim 3, Bavarian further discloses that the compact hydrogen generator containing the sorbent material comprises a bubbling fluidized bed of the sorbent material and a reforming catalyst for catalytic conversion of methane to the H2 product (para [0039], [0044], [0052]), wherein the reforming catalyst and the sorbent material are sized for the reforming catalyst to remain in the fluidized bed while the H2 product and used sorbent are conveyed to the gas/solids separator (para [0045], [0046], 
Regarding Claim 4, Bavarian further discloses that the H2 product and used sorbent are conveyed to the gas/solids separator by elutriation (Fig. 3A; para [0045], [0051], [0052], cyclone, 352).
Regarding Claim 5, Bavarian further discloses that the feed material comprises natural gas and steam (para [0045], [0052]).
Regarding Claim 6, Bavarian further discloses the system of claim 5 wherein the natural gas comprises sulfur, said system additionally comprises: a desulfurizer to remove sulfur from the natural gas (para [0038]); This removes sulfur from the fuel so it is positioned before the fuel is passed to the natural gas reactor or hydrogen generator.  
Regarding Claim 7, Bavarian further discloses the calciner is an indirect heating calciner (para [0045], [0050]).
Regarding claims 8, 13 and 14, Ramkumar shows an embodiment (Fig. 45) where produced hydrogen is sent to a gas turbine (considered as a power generator here). This turbine is considered as a hydrogen turbine since hydrogen is processed here. The flue gas from this turbine is routed to a steam turbine to generate additional electricity. The flue gas is passed through a HRSG in fig. 45 before the steam turbine. This HRSG unit is the heat recover steam generator (HRSG unit defined as heat recovery steam generator See description for Fig. 40; Col. 21, line 63). This steam generator recovers heat from the flue of the power generator (gas turbine) and generates steam. 

Regarding claim 10, Bavarian further discloses that the calciner operates at a pressure to heat the used sorbent to desorb carbon dioxide from the used sorbent to produce regenerated sorbent (para [0045), [0048], [0050]). The function of the device is not limiting to the physical structure of the device (MPEP §2114 II).  
Regarding claim 11, Bavarian further discloses that the calciner operates at a pressure to heat the used sorbent to desorb carbon dioxide from the used sorbent to produce regenerated sorbent (para [0045), [0048], [0050]). The reference recognizes that the CO2, resulting from the regeneration is pure (Para [0062]). 
Regarding claim 17, Bavarian further discloses that the calciner operates at a pressure to heat the used sorbent to desorb carbon dioxide from the used sorbent to produce regenerated sorbent (para [0045), [0048], [0050]). The function of the device is not limiting to the physical structure of the device (MPEP §2114 II).  The reference recognizes that the CO2, resulting from the regeneration is pure (Para [0062]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavarian et al. US 20080145309, in view of Ramkumar et al. US 9174844 (newly cited), as applied to claims 1-11, 13, 14, 16 and 17 above, and further in view of Wright et al. US 20120011856.
Regarding claim 12, Bavarian et al. does not teach storing hydrogen in a storage vessel. 

a compact hydrogen generator (para [0075], hydrogen gas storage sized appropriately to expected feed rate with a tank), the compact hydrogen generator containing a quantity of a sorbent material, wherein a feed material produces H2 product and carbon dioxide and the sorbent material absorbs carbon dioxide and forms a used sorbent (para [0043]-[0045]); 
a gas/solids separator connected to the compact hydrogen generator to separate the H2 product and the used sorbent (para [0051], [0076], [0083]); and
at least one power generator to receive and utilize at least a portion of the H2 product from the gas/solids separator to produce power (para [0029], [0049], [0071]);
Wright further discloses the system additionally comprising: a H2 purifier to purify at least a portion of the H2 product from the gas/solids separator to form purified H2 product (para [0074], [0078], [0081]); a storage vessel to temporarily store at least a portion of the purified H2 product (para [0075], [0093]); and a first process line to selectively pass a portion of the temporarily stored H2 product from the storage vessel to the at least one power generator (para [0075], [0126]).
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use the purification and storage system of Wright to purify and store hydrogen produced in Bavarian. One would be motivated to do so to in an effort to control the power generator based on demand of hydrogen (See Wright Para [0075] and [0126]). 

Response to Arguments
Applicant’s arguments, see Pg. 2, Para 2 and 3, filed 03/17/2021, with respect to 103 obviousness rejection of Wright in view of Bavarian have been fully considered and are persuasive.  The 103 rejection of claims 1-14, 16 and 17 over Wright in view of Bavarian has been withdrawn. 
Regarding the Bavarian reference Applicant argues that the catalyst is immobilized and not fluidized. However, the Bavarian reference teaches that the catalyst is either fixed or operates in a bubbling regime (Para [0052]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736